ORDER

PER CURIAM.
Kevin Wilson appeals from the trial court’s judgment, following a jury trial, convicting him of five counts of first-degree statutory sodomy, in violation of Section 566.062, RSMo 2000, and five counts of first-degree child molestation, in violation of Section 566.067. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).